Citation Nr: 0216611	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from February 1969 to December 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefit sought on 
appeal.  

This appeal was previously before the Board and denied in a 
decision issued on October 18, 2000.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims ("the Court").  In a July 2001 Order, the 
Court granted the Appellee's Motion for Remand and for Stay 
of Further Proceedings ("Appellee's Motion") and vacated 
the Board's October 2000 decision.  The appeal was remanded 
back to the Board for development consistent with the 
Appellee's Motion.  

The Board notes that in September 2002, the veteran's 
representative submitted additional evidence directly to the 
Board, which consists of a psychological report dated in 
August 2002, from Timothy T. Eaton, Ph.D.  The Board has 
reviewed that record, which contains a primary diagnosis of 
post-traumatic stress disorder (PTSD).  The Board notes that 
the veteran had previously pursued a claim for service 
connection for PTSD, but at a June 1999 RO hearing, the 
veteran withdrew that claim, as he did not have a PTSD 
diagnosis at that time.  To the extent that the veteran may 
wish the August 2002 psychological report to constitute a 
request to reopen a claim for service connection for PTSD, 
that matter has not been prepared for appellate review, is 
not inextricably intertwined with the issue of service 
connection for major depression, and is referred back to the 
RO for appropriate action.



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The medical evidence does not show that any current major 
depression is causally related to an incident of the 
veteran's active service, or to a service-connected 
disability.


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by active 
military service, and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for major depression.  Essentially, the veteran 
maintains that he developed depression during service, and 
that he currently has depression.  In the alternative, he 
claims service connection for major depression as secondary 
to his service-connected hyperthyroidism.

As noted in the Introduction to this decision, this appeal 
was previously denied by the Board in a decision issued in 
October 2000.  The veteran appealed that decision to the 
Court, which granted the Appellee's Motion and vacated the 
Board's October 2000 decision.  The matter was remanded back 
to the Board for development consistent with the Appellee's 
Motion.  While the Board's October 2000 decision was issued 
prior to enactment of the Veterans Claims Assistance Act of 
2000 ("the VCAA").  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002), the 
Appellee's Motion indicated that the matter should be 
remanded so that the VCAA could be applied in this case.  As 
the Court granted the motion, the Board will proceed with 
adjudication of this appeal, in compliance with the arguments 
presented in the Appellee's Motion.  

On November 9, 2000, the VCAA was enacted.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002).  Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  Implementing regulations for the 
VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (presently codified at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA statutes and the implementing regulations will 
be collectively referred to as "the VCAA." 

This case was certified and decided by the Board prior to 
enactment of the VCAA.  Nevertheless, the VCAA was enacted 
while this appeal was pending before the Court which 
determined that it was applicable to this appeal.  Although 
the RO did not have the opportunity to consider the 
applicability of the VCAA in this appeal, the Board finds 
that the requirements under the VCAA were essentially met, as 
explained in more detail below.  As such, there is no 
prejudice in proceeding with adjudication of this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file reveals that in October 2002 (in compliance with 
the Appellee's Motion) the Board sent the veteran a letter 
notifying him of the VCAA as it impacts his appeal.  That 
letter informed the veteran of VA's duty to notify him of 
evidence needed to substantiate and complete his claim, as 
well as VA's duty to assist him in obtaining evidence 
necessary to establish his claim.  Additionally, the letter 
notified the veteran of what VA would do to help him 
establish his claim, as well as what he needed to do.  The 
Board finds that the foregoing letter satisfies the duty to 
notify the veteran under the VCAA.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  

In addition to the foregoing, by virtue of the October 2000 
Board decision, the veteran was notified of the evidence 
needed to substantiate his claim.  Although that decision was 
vacated by the Court in July 2001, the veteran was provided a 
copy of that decision and it remains a matter of record.  
Moreover, although the Board's October 2000 decision 
contained a brief discussion regarding well-grounded claims 
(which is no longer a viable legal standard in light of the 
VCAA), the Board found the veteran's claim well-grounded, and 
the appeal was analyzed on the merits of the case.  The Board 
notes that the basic elements of service connection have not 
changed over the years, see 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303.  To that extent, the Board's October 2000 decision 
put the veteran on notice as to the elements of service 
connection, and why his claim for service connection failed.  
Moreover, the May 1999 Statement of the Case (SOC) lists the 
regulations pertaining to claims for service connection.  
Those regulations remain in effect.  In light of the 
foregoing, the Board is satisfied that the veteran was put on 
notice as to the evidence needed to substantiate his claim.  
See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, VA 
treatment records, private treatment records, and lay 
statements.  In June 1999, the veteran testified at a hearing 
before an RO hearing officer, and a copy of that hearing 
transcript is in the claims file.  The veteran was afforded 
VA examinations in connection with this appeal, and copies of 
those examination reports are in the file.  Additionally, in 
September 2002, the veteran's representative submitted 
additional evidence and as noted above, in October 2002, the 
Board sent the veteran a letter informing him of the evidence 
needed to substantiate his claim, and requesting additional 
information in connection with his claim, if he had any.  The 
veteran was given 30 days to respond to that letter, and the 
letter informed him that if he submitted additional evidence 
or argument within one year from the date of that letter, 
that benefits may be awarded back to the date of receipt of 
his claim.  In response to that letter, the veteran's 
representative submitted a statement in October 2002, 
indicating that he and the veteran did not intend to submit 
additional evidence or argument, and requesting that the 
Board proceed with adjudication of the appeal.  In short, the 
Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As referenced in the Introduction to this decision, the 
veteran submitted a private psychological report in September 
2002.  That report contains a primary diagnosis of PTSD, 
which is not the subject of this appeal, although the record 
contains references to major depression.  Prior to February 
22, 2002, the provisions of 38 C.F.R. § 20.1304(c)(2001) 
required that any additional evidence submitted by the 
veteran and accepted by the Board be referred to the RO for 
review and preparation of an SSOC, unless this procedural 
right was waived in writing or at a hearing.  That regulation 
was subsequently amended, and the waiver provision 
eliminated, effective February 22, 2002.  See 67 Fed. Reg. 
3,099 (Jan. 23, 2002); 38 C.F.R. § 20.1304 (2002).  As such, 
the Board may proceed with this appeal.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The veteran's service medical records are negative for any 
evidence of a psychiatric disorder.  In October 1969, a 
Physical Evaluation Board determined that the veteran was 
unfit for duty by reason of hyperthyroidism and hepatitis.  
The veteran was discharged from active duty in December 1969.  

Following service separation, in a May 1970 rating decision, 
the veteran was awarded service connection for 
hyperthyroidism.  The record following service is silent for 
any evidence of a psychiatric disorder until sometime around 
the early 1990's.  A March 1990 private medical record from 
the North Dakota Department of Human Services contains a 
diagnosis of dysthymia and recurrent major depression.  The 
veteran reported that he had been depressed "off and on for 
at least the last 20 years."  He noted that his other 
periods of depression were short lived, and that he could 
always look forward to feeling better eventually.  Private 
treatment records from the St. Alexius Medical Center dated 
from August 1994 to February 1997 indicate that the veteran 
was treated for dysthymia.  A May 1998 hospitalization record 
contains a diagnosis of major depression, recurrent, severe 
with suicidal thought and plan.  

In December 1998, the veteran was afforded a VA examination.  
The examiner indicated that he had reviewed the veteran's 
medical records prior to the examination.  It was noted that 
the veteran had been followed for depression since 1990.  The 
examiner related the veteran's history of having been 
hospitalized during service for nine months at the Balboa 
Naval Hospital in California, for treatment of hepatitis and 
a thyroid disorder.  The veteran reported that he has had 
significant problems with depression ever since he got out of 
the service.  The examiner concluded that the veteran did not 
meet the criteria for PTSD, but that he appeared to have 
depression.  The examiner further stated that the depression 
appeared "to have started prior to being discharged from the 
Navy."  However, he also stated "[i]t is my opinion that 
[the veteran] has depression and the first signs of this 
depression are right after getting out of the military."  
The examiner noted that there was "no evidence in his chart 
that indicates that he was treated for or discussed 
depression in the Navy."  He also commented that this was 
fairly common as "[v]eterans often did not want to be placed 
on the 'psych ward' when they were trying to get out of the 
service."  

In May 1999, the veteran submitted lay statements from two 
friends and his brother.  Each of the statements indicates 
that the veteran behaved differently after his period of 
service.  

At a June 1999 RO hearing, the veteran testified that during 
his nine month hospitalization in service, he was exposed to 
many sick and dying soldiers, which caused him to feel 
depressed and anxious.  The veteran described his 
hospitalization as being in jail.  The veteran noted that he 
did not seek treatment for his symptoms until approximately 
1987 or 1988.  In August 1999, the veteran submitted copies 
of two letters sent to him in 1969.  Those letters refer to 
the veteran being depressed.  

In September 1999, the veteran underwent an additional VA 
examination, conducted by a VA staff psychiatrist.  The 
examiner reported the veteran's history of having been 
hospitalized in service for nine months, during which time he 
saw many wounded soldiers, including dismembered soldiers.  
The veteran complained of having depression, consisting of 
low mood, difficulty with concentration, and feeling of 
worthlessness.  The veteran reported having panic attacks and 
flashbacks.  The veteran demonstrated a depressed mood.  He 
was diagnosed with major depressive disorder, recurrent.  The 
examiner indicated that the veteran did not have PTSD.  He 
also indicated that the veteran's major depressive disorder 
was not 

related to his active service, and that there was no 
connection to his hyperthyroidism.  

The record contains an August 2002 private psychological 
report from Timothy T. Eaton, Ph.D., a clinical psychologist.  
He reported that according to the veteran, he began 
experiencing flashbacks within a few years of his military 
service.  He indicated that he was numb to these flashbacks 
for several years, and then began experiencing increased 
feelings of depression.  The veteran had worked for the post 
office for several years, and was medically retired in 1996 
due to the severity of his depression.  The examiner 
indicated that the veteran's pattern of psychological testing 
was highly predictive of someone suffering from PTSD, and 
that the veteran's condition was not improving.  The 
concluding diagnosis was PTSD, chronic and severe, and major 
depression, recurrent.  The examiner indicated that the 
veteran's history of working as an orderly with severely 
wounded combat veterans played a role in the development of 
his emotional and interpersonal pathology, as some veterans 
with the highest rates of PTSD were not always those with 
direct combat experiences, but those working with the dead 
and wounded.  

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  There is adequate medical evidence of 
record that the veteran has a current diagnosis of major 
depression.  However, the Board is not persuaded by the 
evidence of record that the veteran's major depression is 
directly related to his active service, or is proximately due 
to his service-connected hyperthyroidism.  The record is 
negative for any medical evidence that the veteran's major 
depression is causally linked to his service-connected 
hyperthyroidism, despite the veteran's contentions in this 
regard.  Rather, the September 1999 VA medical opinion 
concludes that there is no connection between the veteran's 
major depression and his hyperthyroidism.  As such, there is 
no basis to establish service connection for major depression 
as secondary to the veteran's service-connected 
hyperthyroidism.  See 38 C.F.R. § 3.310(a).  

In regard to principles of direct service connection, the 
Board emphasizes that the veteran's service medical records 
are negative for any findings of a psychiatric disorder, and 
the first medical evidence of a psychiatric disorder 
following service separation is not until 1990.  
Nevertheless, the Board notes that service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the present case, there are essentially two VA medical 
opinions of record regarding the etiology of the veteran's 
major depression.  The December 1998 VA opinion is somewhat 
contradictory, in that the examiner first states that the 
veteran's depression appears to have started prior to 
discharge from service, but he later concludes with an 
opinion that the first signs of the veteran's depression were 
"right after getting out of the military."  The September 
1999 VA medical opinion concluded that the veteran's major 
depression had no relationship to service.  The Board is 
persuaded by the evidence indicating that there is no direct 
causal relationship between the veteran's major depression 
and his active military service.  To the extent that the 
December 1998 VA medical opinion appears contradictory, the 
Board finds that the September 1999 VA medical opinion is 
clear, and the Board is more persuaded by that opinion.  The 
Board notes that the September 1999 VA examination was 
conducted by a VA staff psychiatrist, while the December 1998 
VA examination was conducted by a resident physician.  The 
December 1998 medical opinion appears to be based on the 
veteran's report of his own history, rather than based on 
facts in the record.  For the foregoing reasons, the Board is 
more persuaded by the September 1999 VA medical opinion, 
which concludes that the veteran's major depression is not 
related to service.

The Board acknowledges the findings in August 2002 private 
psychological report from Dr. Eaton.  That report contains a 
diagnosis of both major depression and PTSD.  Dr. Eaton 
opines that the veteran's reported stressful experiences 
during service may have contributed to his current emotional 
and interpersonal pathology.  However, Dr. Eaton appears to 
be referring to the veteran's current diagnosis of PTSD, 
which is not an issue currently before the Board.  As noted 
in the 



Introduction to this decision, to the extent the veteran 
wishes to pursue a new claim for PTSD, that matter is 
referred back to the RO.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  In this case, the Board finds that 
the opinion provided by the VA examiner in September 1999 is 
persuasive in the conclusion that the veteran's major 
depression is not related to his active service or to his 
service-connected hyperthyroidism.  It is apparent that the 
VA examiner considered the veteran's medical history and 
current complaints in reaching his conclusion.  The Board 
finds the VA examiner's opinion probative in this appeal, as 
described above.  The December 1998 VA medical opinion 
suggests that the veteran's depression may have started prior 
to being discharged from the Navy, but he then contradicts 
that point by concluding that the first signs of the 
veteran's depression began right after getting out of the 
military.  The Board finds that the December 1998 opinion to 
be less persuasive then the analysis provided in the 
September 1999 opinion and that latter opinion does not 
support a claim for service connection.  In short, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for major depression, 
in that the medical evidence does not provide a definitive 
link between the veteran's major depression and his active 
service.  Once again, the separate question of service 
connection for PTSD, which was the subject of the opinion 
submitted by the veteran's representative in September 2002, 
has been referred to the RO for appropriate action.  The 
Board finds that this opinion focused on PTSD and did not 
link the veteran's major depression to service.


The Board fully acknowledges the veteran's statements of 
record and his testimony that he developed major depression 
as a result of seeing injured soldiers while he was 
hospitalized during service.  The Board also acknowledges the 
statements submitted by the veteran's friends and brother, as 
well as the letters sent to him in service.  The Board 
recognizes the veteran's sincere belief in the merits of his 
claim, and the Board does not doubt the sincerity of the 
statements and letters.  Nevertheless, for the reasons 
discussed above, the Board finds that the preponderance of 
the medical evidence of record is against a finding that the 
veteran's major depression is causally related to his active 
service, or proximately due to his service-connected 
hyperthyroidism.  As a lay person, without medical expertise 
or training, the veteran is competent to testify that he has 
experienced feelings of depression over the years.  However, 
his opinions as to medical etiology or causation (as well as 
opinions from his friends and relatives) are not competent 
medical evidence, which is required to establish service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Medical evidence is needed to establish service 
connection, and in the present case, as discussed, the Board 
finds that the weight of the probative medical evidence in 
this case is against the veteran's claim.

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against a 
claim for service connection for major depression, to include 
as secondary to service-connected hyperthyroidism, and the 
appeal is denied.  The Board has considered the "benefit of 
the doubt" rule, but because the evidence is not in relative 
equipoise, that doctrine is not applicable in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) 
(38 U.S.C.A. § 5107(b) only requires that the Board consider 
all the evidence and material of record; the benefit-of-the-
doubt provision only applies where there is an approximate 
balance of positive and negative evidence).  


ORDER

Service connection for major depression is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

